DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.  Claims 1 – 5, 6-10, and 11-15 drawn to receiving deduplication information at a storage system; receiving the client data encrypted with a client secret key; and deduplicating data chunks stored in the storage system against chunks of the client data, classified in G06F16/1748 and illustrated at least in instant Figure 8.

II. Claims 16 – 25 drawn to generating deduplication information; encrypting the deduplication information using a shared key; encrypting the client data with a client secret key; sending the deduplication information and the client data to a storage system for deduplication; requesting the client data from the storage system; and receiving the client data as data chunks, classified in G06F2221/2107, and illustrated at least in Figure 9.

3.  The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different  deduplicating data chunks stored in the storage system against chunks of the client data, wherein the client data chunks are selected from the client data for deduplication using the deduplication information.  Group II is directed to encrypting the deduplication information using a shared key; encrypting the client data with a client secret key and sending the deduplication information and the client data to a storage system for deduplication.         Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.      Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the identified inventions would require a separate field of search requiring different search strategies and queries to be employed, in addition to being classified in distinct CPC classifications.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.    A telephone call was made to Kotab, Dominic on 4/03/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B JONES whose telephone number is (571)272-9637.  The examiner can normally be reached on 5:30 a.m. - 1:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/WILLIAM B JONES/Examiner, Art Unit 2491
4/10/2021                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491